DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Claims 1-2, 4-5, 7-14, and 16-19 in the reply filed on 07/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re claim 11, The examiner could not find in the disclosure what specific structure comprises the first and second arms. The claim will be examined as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 7, it is unclear how the seat can be of a square structure but have a trapezoidal recess since square and trapezoid are different shapes. Appropriate correction is required. The claim will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratkowski et al. (US 5034714) in view of Basnett (US 5243313).
In re claim 1, Bratkowski, in figures 1-4, discloses a DC magnetic system, comprising a yoke (42) and an armature (44), wherein the yoke comprises a U-shaped magnetic conductive member (106) and an armature moving up and down in a limited space within the U-shaped magnetic conductive member. Bratkowski does not explicitly teach laminated structure. Basnett however teaches that it is known in the art to use 
  In re claim 2, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) with a through hole, the armature passing through the through hole of the cover plate so as to be inserted into the yoke (as seen in the figures).
  In re claim 4, Bratkowski, in figures 1-4, discloses that the yoke further comprises a seat (top part of 106) connected to an inner side of a bottom surface of the U-shaped magnetic conductive member; and when moving up and down, the bottom surface of the armature is in contact with an upper surface of the seat (as seen in figure 4).
In re claim 5, Bratkowski in view of Basnett discloses that the seat has a laminated structure (as discussed in claim 1 rejection).
In re claim 7, Bratkowski, in figures 1-4, discloses that the seat is of a square structure having an inverted trapezoidal recess provided on the upper surface thereof (in the same way as shown by the applicant), theIn re: Hu et al. Serial No.: 16/571,737Filed: September 16, 2019armature having a trapezoidal lower portion structure matching the inverted trapezoidal recess of the upper surface of the seat in size (as seen in figures 1-4).
In re claim 8, Bratkowski, in figures 1-4, discloses that the DC magnetic system further comprises an induction coil (66) provided on an outer side of the yoke and 
In re claim 10, Bratkowski in figures 1-4, discloses a power equipment (114).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratkowski et al. (US 5034714) in view of Basnett (US 5243313) and Degenhart (US 4724410).
In re claim 9, Bratkowski teaches that the DC magnetic system further comprises a conductor (64) provided above the induction coil, one end of the conductor being connected to the control circuit, and another end thereof being connected to an external power source (76 provides both power and control). Bratkowski does not explicitly teach a plastic frame. Degenhart however teaches that it is known in the art to use a plastic frame (120) for the conductor in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a plastic frame as taught by Degenhart in the device of Bratkowski in order to insulate the coil and the device.
In re claim 11, Bratkowski, in figures 1-4, discloses a yoke (42) comprising a conductive U-shaped member (106) having a base and first and second arms extending in parallel from first and second ends of the base (in the same way as shown by the applicant). Bratkowski does not explicitly teach laminated structure. Basnett however teaches that it is known in the art to use laminated magnetic structures in the armature and yoke (see paragraph 1 of column 3 of the specification). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In re claim 12, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) extending between the first and second arms, and wherein the armature is configured to pass through a hole in the cover plate.
In re claim 13, Bratkowski, in figures 1-4, discloses that the yoke further comprises a seat (top part of 106) on the base between the first and second arms and wherein the armature is configured to contact the seat when fully inserted into the yoke (as seen in figure 4).
In re claim 14, Bratkowski in view of Basnett, discloses that the seat is laminated (as discussed in claim 11 rejection).
In re claim 16, Bratkowski, in figures 1-4, discloses that the armature has a portion configured to mate with a recess in the seat when the armature is fully inserted into the yoke (as seen in figure 4).
In re claim 17, Bratkowski, in figures 1-4, discloses that the recess is trapezoidal (as seen in figures 1-4).
In re claim 18, Bratkowski, in figures 1-4, discloses an induction coil (66) disposed within the yoke between the first and second arms and wherein the armature is configured to move in an opening in the induction coil.
In re claim 19, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) extending between the first and second arms, wherein the armature is configured to pass through a hole in the cover plate, and wherein the induction coil is disposed between the cover plate and the base (as seen in figures 1-4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Talpalatski/Primary Examiner, Art Unit 2837